Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant's amendment filed June 2, 2022 in reply to the Non-final Office Action mailed March 2, 2022. Claim 1 has been amended; claims 2, 4-8, 11, 12, 14-17, and 23-27 have been canceled; and no claims have been newly added. Claims 9, 10, 13, 19, 21, and 22 have been withdrawn. Claims 1, 3, 18, 20, and 28-30 are currently under examination in the application.
Claim Objections
Claim 1 is objected to because of the following:
1. Claim 1, as now amended, contains an extraneous colon between “wherein” and “seeds coated with”. 
Appropriate correction is required.
Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18, and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, 17, 27, and 28 of copending Application No. 16/146,282 (claims filed February 9, 2021). 
Applicant claims a seed coating composition comprising e.g. a fungicide, and 10-45 wt% wax, e.g. Fischer-Tropsch wax or carnauba wax, which is essentially free of polymeric binder excluding wax and polymeric carbohydrate. 
Claims 1, 12, 13, 17, 27, and 28 of copending Application No. 16/146,282 disclose a liquid fertilizer composition comprising zinc and/or a preservative (i.e. antifungal agents), 1-50 wt% wax, e.g. carnauba wax, wherein the composition can be substantially free of styrene (meth)acrylic copolymer. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed composition can be in liquid form, and the composition of the copending application does not necessarily require any polymeric binder and can be applied to seeds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 18, 20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reus et al. (U.S. Patent Application Pub. No. 2012/0065060).
Applicant Claims
Applicant’s elected subject matter is directed to a seed coating composition consisting of an insecticidal active, 20-40 wt% polyethylene wax, and a pigment; wherein the composition is free of a polymeric binder (excluding wax and polymeric carbohydrate). 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Reus et al. disclose a seed coating composition containing e.g. an insecticidal active, a “binder” wherein the “binder” can exclusively be e.g. 10-60 wt% polyethylene wax, inorganic nanoparticles, and a pigment; wherein the seed coating composition can thus be free of polymeric binder excluding wax and polymeric carbohydrate and need not include any further agents beyond those just enumerated (abstract; paragraphs 0008, 0023, 0024, 0039-0044; claims 1, 9, 23).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Reus et al. do not anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Reus et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Reus et al., outlined supra, to devise Applicant’s instantly claimed seed coating composition. 
Reus et al. disclose a seed coating composition comprising an active, a “binder” wherein the “binder” can exclusively be e.g. 10-60 wt% polyethylene wax, and a pigment; wherein the composition, when coated onto a seed, negates the stickiness of the surface and thereby prevents agglomeration of the seeds. Since Reus et al. expressly disclose that the active can be e.g. an insecticide (paragraph 0042), and since Reus et al. expressly teaches that the “binder” can exclusively be a wax, e.g. polyethylene wax, and thus does not require a polymeric binder excluding wax and polymeric carbohydrate at all, one of ordinary skill in the art would thus be motivated to follow the teachings of Reus et al., to arrive at the claimed composition with the reasonable expectation that the resulting composition, when coated onto a seed, will negate the stickiness of the surface and thereby prevent agglomeration of the seeds.. 
One of ordinary skill in the art, in following the teachings of Reus et al., would thus arrive at the claimed composition for reasons discussed, supra. Since the composition is the same, the properties of the composition must be the same as well, whether or not the properties are expressly disclosed. Hence, although the composition itself certainly does not include a seed and need not be applied to a seed, if the composition were in fact to be applied to a seed, it could only be said to have the properties disclosed in the present claims, absent hard evidence to the contrary. 
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that they have “amended claim 1 to recite that the wax is present in a total amount of 20-40% by total weight of the seed coating composition”, and, moreover, in the specification examples, Compositions B, F, and G had wax amounts of 33%, 29.6%, and 32.9%, respectively, which “are encompassed by the 20-40 wt% recited in amended claim 1” and “similar to claim 1 as amended, no binder other than wax is listed in each of the B, F, and G formulations”, that “in contrast”, “coating Composition C contains 16.5 wt% of wax and starch”, “Composition D contains 23.45% of wax and styrene acrylate”, and “Composition E contains 13.6 wt% of wax and vinyl acetate”; that “Compositions C, D, and E are taught suitable by Reus”; however, “coating Compositions B, F, and/or G were observed to be superior in several aspects compared to coating Compositions C, D, and/or E”; and, moreover, “a person of ordinary skill in the art would have no rationale for selecting only wax as a binder” since Reus discloses that “many other types of binders…can be used in combination with wax or as an alternative to wax”, and thus “Reus is not able to render obvious amended claim 1”. 
The Examiner, however, would like to point out the following:
1. While Reus does disclose that their coating composition can contain a binder, and further discloses that the binder could be e.g. a water-soluble polymer, and further still discloses that the binder could be e.g. a wax, in stark contrast to Applicant’s assertion, Reus never actually explicitly discloses or really even clearly suggests that the binder is or could be a combination of a water-soluble polymer and a wax. On the contrary, Reus presents water-soluble polymers and waxes in separate sentences as two separate options of binders, and neither exemplifies nor ever even mentions the combination of these two types of binders. Indeed, one of ordinary skill in the art may not think that water-soluble polymers can even be mixed well with a wax. 
2. Furthermore, while Applicant’s comparative compositions contain the combinations of “wax and starch”, “wax and styrene acrylate”, and “wax and vinyl acetate”, Reus never actually discloses these specific combinations at all, much less the specific amounts employed by Applicant. Indeed, Reus never even mentions “starch” at all, and while Reus does disclose that the water-soluble polymeric binder can be e.g. polyvinyl acetate, Reus never discloses that the monomer “vinyl acetate” is a suitable binder. Indeed, one of ordinary skill in the art would immediately understand that vinyl acetate is not even a water-soluble polymer, or even a polymer at all. 
3. Claim 1, as amended, no longer necessarily excludes a polymeric binder. Although Applicant employs the transitional phrase “consisting of”, the permitted constituents are not specific compounds only, but rather large categories of compounds, such as “solvents” and “fillers”, etc., which categories of compounds each include a diverse array of specific compounds. For example, starch is well known to be a filler or a thickener, and thus would not be excluded from the claims. Styrene acrylate is e.g. a rheology modifier, and would not be excluded from the claims. Vinyl acetate monomer is not even a polymer, and thus is certainly not a polymeric binder.  
4. Even assuming, arguendo, that Reus’ wax is in fact a superior binder compared to Reus’ water-soluble polymers, Applicant has not presented the proper comparisons to establish this fact. A proper comparison would compare 20-40 wt% wax with 20-40 wt% of a polymeric binder from Reus. If compositions containing e.g. 20 wt% wax, 30 wt% wax and 40 wt% wax were significantly superior compared to the very same compositions with the exception that the binder was e.g. polyvinyl acetate rather than wax in the same amounts, i.e. 20 wt% polyvinyl acetate, 30 wt% polyvinyl acetate, and 40 wt% polyvinyl acetate, then Applicant would have established that wax is superior compared to polyvinyl acetate. If this is done for several of the polymeric binders expressly enumerated in Reus, then Applicant would have convincing evidence that wax is generally superior to the water-soluble polymeric binder. But then the comparisons would have to be commensurate in scope, and Applicant would have to necessarily exclude the polymeric binder from their claims for these comparisons to have any impact, as comparing one binder encompassed by the claims with another encompassed by the claims is not going to advance the case to allowance. 
5. In summary, then, Reus does not explicitly disclose that the binder is a combination of a water-soluble polymer and a wax, and certainly does not exemplify or specifically disclose the combinations of “wax and starch”, “wax and styrene acrylate” and “wax and vinyl acetate”. Reus does not even mention “starch” and the monomer “vinyl acetate” at all. The claims, as now amended, do not necessarily even exclude starch, styrene acrylate, and vinyl acetate. Finally, Applicant has not made the proper side-by-side comparisons to establish with any scientific rigor that wax is a superior binder compared to a water-soluble polymer. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617